Title: Stephen Cathalan to Thomas Jefferson, 4 June 1816
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


          
            My Dear Sir & as much Respected as Beloved Friend!
            Marseilles the 4th June 1816
          
          I hope that my Letters of the 15th febrry &  19th march Last, with the Containts of my Several Invoices, therein Inclosed, will have Reached you before this Day;
          your Favor of the 1st February last Reached me on the 7th ulto—   many Thousand Gratefull Thanks—for your kind Expressions towards me! & I cannot better Express them to you, than by my Continued Endeavours to desire the Continuation of the Confidence placed in me by the Executive Government of the united states;
          This will Reach you by the Ship  Lothair of norfolk John Stones Master Bound for norfolk & Ready for Sea, on which I have Shipped as pr Bill of Loading, (which I have Inclosed in my Letter of this Day to the Collector of the District of norfolk) one Cask Containing one Barrel of about 38 Gallons or 120 Litres old Roussillon wine, which Mr Fois Durand of Perpignan, has at last Sent to me, assuring me to be the Exact quality you wished, & by the Bottle he Sent me at Same time to taste it, I Took it, at first, for its flavour & Taste for old Madeira wine, however with Some Difference Easily Perceived after;—he has an one other Barrel to Send me, but wished before, to have my opinion, whether it’s quality Should
			 be Satisfactory & I am waiting writing him to Send it to me as Soon as Possible.
          he has not Sent me the Invoice of this 1st Barrel, but it will not Cost on Board, one hundred & Fifty franks
          I have had Lately in this Road, (& under my Country house) the U.s. Frigate United States, Commodore John Shaw, who Sailed on the 29th Ulto
          we have now her Royal Highness the Dutchess of Berry arived on the 21st Ulto into this Lazareto, & had her Frée Pratick on the 30th ditto;—She is Just Returned from Toulon at one half past Ten at night;—herewith the Ceremonial of her Reception here & at Toulon;
          Everything appears now quiet, & it is hoped we Shall at Last enjoy of a Lasting Tranquility;
          meantime I may write you more fully, Please to accept my best & Sincerest wishes for your happiness & good health, having the honor to be with great Respect;
          
             my Dear sir Your most obedt Servt
            Stephen Cathalan.
          
        